Citation Nr: 1726821	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-37 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression with insomnia, to include as directly related to military service or, alternatively, as secondary to service-connected migraines.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his significant other, and D.G.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service from April 1968 to April 1970, with a reserve obligation through April 1974.  He contends that he was called to active duty during that time.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2013, the Veteran, his significant other, and D.G., testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2013, the Board remanded the appeal for further development.  As will be explained in greater detail below, the agency of original jurisdiction (AOJ) has not substantially complied with the June 2013 remand directives, and additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the June 2013 remand, the Board has recharacterized the claim for service connection as shown on the title page to encompass all acquired psychiatric disorders diagnosed during the pendency of the appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of the claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim).

Furthermore, in the June 2013 remand, the Board determined that entitlement to a TDIU had been raised by the Veteran during the pendency of his appeal for a higher rating pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

As noted in the Introduction, the Veteran has verified active duty service from April 1968 to April 1970, with a reserve obligation though April 1974.  He contends that his alleged in-service stressors are related to combat in Vietnam during his verified period of active duty service.  Additionally, he claims that, during his reserve obligation, he was called to active duty and had additional combat service in Vietnam.  See September 2010 VA Form 9.  In support of the claim, D.G. testified during the March 2013 Board hearing that he recalled seeing the Veteran in Vietnam.

In the April 2013 remand, the Board directed the AOJ to make attempts to obtain any records from the Veteran's period of service in the reserves.  The record demonstrates that the Veteran obligated reserve service from April 1970 to April 1974.  The Board instructed the AOJ to contact any appropriate entity, including the U.S. Army Reserve Components Personnel and Administration Center, in an attempt to obtain the responsive records.

By way of background, in December 2008, the AOJ submitted a Personnel Information Exchange System (PIES) request to the National Personnel Records Center (NPRC); the dates listed on the request were the dates of the Veteran's verified period of active duty service, April 1968 to April 1970.  In January 2009, the NPRC provided the responsive records.

In October 2009, the AOJ issued a formal finding of unavailability for any records from the Veteran's period of service in the Reserves from April 1970 to April 1974.

In December 2010, the AOJ submitted another PIES request to the NPRC; once again, the dates listed on the request were April 1968 to April 1970.  In January 2011, the NPRC provided the responsive records.

In January 2012, in an attempt to verify D.G.'s service in Vietnam, the AOJ submitted another PIES request to the NPRC. In February 2012, the NPRC provided the responsive records, which verified D.G.'s service in Vietnam.

In July 2014, the AOJ submitted a PIES request to the National Archives and Records Administration (NARA); once again, the dates listed on the request were April 1968 to April 1970.  In August 2014, the NARA provided the responsive records.

In February 2016, the AOJ sent a letter to the U.S. Army Reserve Components Personnel and Administration Center requesting records concerning the Veteran's period of service in the reserves in the early 1970.  The letter noted that prior attempts were made to obtain the requested records from the NPRC, but that negative replies were received.

In a February 2016 VA Form 21-0820, Report of General Information, the AOJ noted that it had contacted the U.S. Army Human Resources Command (AHRC) in an effort to expedite the request for the Veteran's reserve records.  The AOJ noted that the AHRC was the replacement for the U.S. Army Reserve Components Personnel and Administration Center, but the AHRC stated that no records were on file.  The person contacted indicated that the request for records should have been submitted to the NPRC.

In February 2016, the AOJ sent the Veteran detailing its efforts to obtain the records from his period in the reserves.  In April 2016, the AOJ issued a formal finding of unavailability detailing the efforts to obtain the Veteran's records from his period of service in the reserves, and concluded that the evidence did not establish his in-service stressor or service in Vietnam.

Unfortunately, the Board finds that, despite the AOJ's efforts, it did not substantially comply with the June 2013 remand directives.  Specifically, although the AOJ received a negative response from the AHRC, it did not make further attempts to obtain the record from the NPRC as suggested by the AHRC.  In this regard, although the AOJ noted that prior attempts to obtain the records from the NPRC were unsuccessful, as detailed above, the December 2008, December 2010, and July 2014 PIES requests only specify the Veteran's period of active duty from April 1968 to April 1970; the requests do not request any information or records related to the Veteran's reserve obligation from April 1970 to April 1974.  As such, the Board finds that further remand is necessary.

Service records from the Veteran's verified period of active duty are completely silent as to any foreign service or combat service, including his DD Form 214.  A record of assignment notes that, in October 1968, he was assigned to Battery C, 6th Battalion, 20th Artillery Division, based in Fort Carson, Colorado.  The next listed assignment was in April 1970, when he was discharged.  In light of the testimony from the Veteran and D.G., as well as D.G.'s personnel record showing service in Vietnam, on remand, the AOJ should contact the U.S. Army and Joint Services Research Center (JSRRC) for the unit history and lessons learned of Battery C, 6th Battalion, 20th Artillery Division from October 1968 to April 1970.

The Board notes that requests to JSRRC must be limited to 60-day periods.  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).  The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 404.  The Court determined that the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile."  Id.  In Gagne, the Veteran's relevant service period for his claimed in-service stressor covered a thirteen-month period from August 1967 to August 1968.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant."  Id.  In this case, the Board finds that the AOJ should submit multiple requests that cover the Veteran's relevant service period from October 1968 to April 1970, as it is a reasonable period of time.

As noted in the June 2013 remand, the Veteran's claim for a TDIU is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder since any decision on that matter may affect his entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the claim for service connection.

While on remand, the AOJ should obtain any outstanding VA treatment records that are not currently associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's claimed period of reserve service by contacting any pertinent department, including the NPRC.  The request must specify the period of alleged reserve service from April 1970 to April 1974.  Any records, including any service treatment records and personnel records available, or response(s) received should be associated with the claims file.

If the records do not exist or further efforts to obtain the records would be futile, a formal determination must be made, pursuant to 38 C.F.R. § 3.159(c)(2) (2016).

2.  Contact the JSRRC, the Organizational Records Section at the NPRC, and/or any other indicated source for the unit history and lessons learned of Battery C, 6th Battalion, 20th Artillery Division from October 1968 to April 1970.

To ensure substantial compliance with this remand and Court requirements, submit multiple 60-day requests so that the period entire period October 1968 to April 1970 is covered.

Any records or response(s) received should be associated with the claims file.

If the records do not exist or further efforts to obtain the records would be futile, a formal determination must be made, pursuant to 38 C.F.R. § 3.159(c)(2).

3.  Obtain any outstanding VA treatment records not currently associated with the claims file.

4.  After completing the above actions, and any other development deemed necessary, readjudicate the appeal.  If a complete grant of all benefits requested is not awarded, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




